Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 1 of 18



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                          CASE NO.: 16-cv-20924-MARTINEZ/GOODMAN


   DONNA INCARDONE, et al.,

          Plaintiffs,

   vs.

   ROYAL CARIBBEAN CRUISES, LTD.,

          Defendant.
                                                 /

   DEFENDANT’S RESPONSE IN OPPOSITION TO AMENDED SPOLIATION MOTION
                            ON CCTV AND VDR

          Defendant, Royal Caribbean Cruises, Ltd., responds to Plaintiffs’ amended spoliation

   motion, and states:

                                              Introduction

          Plaintiffs amended their spoliation motion, but nothing substantively changed. There is

   still no basis for sanctions. Royal Caribbean preserved closed-circuit television video (“CCTV”)

   and the voyage data recording system (“VDR”) following this cruise. Royal Caribbean then

   produced that information to Plaintiffs. Plaintiffs do not dispute this. Instead, they claim they are

   entitled to even more information. As outlined below, Plaintiffs’ amended spoliation motion is

   meritless, and must be denied.

                                              Background

          Plaintiffs take issue with the VDR although the information Royal Caribbean had was

   produced to Plaintiffs. The VDR is essentially the ship’s “black box.” The VDR system collects

   data from various sensors onboard the vessel and then stores the information in an externally-



                                       MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 2 of 18
                                                                      CASE NO.: 16-cv-20924-JEM


   mounted protective storage unit designed to withstand a catastrophic marine incident. The VDR

   is not monitored. [ECF No. 276-4 (Depo. 11)]. The VDR is not an investigative tool and not used

   for investigative purposes. [ECF No. 276-4 (Depo. 12)]. The VDR is useful in case of the total

   loss of a vessel. [ECF NO. 276-4 (Depo. 12)]. The device is not user-friendly and not easy to

   extract data from. [ECF No. 276-4 (Depo. 12)].

          The VDR was preserved and saved after the cruise, but, for unexplained reasons, Royal

   Caribbean could only extract certain portions of voice recordings from the VDR. [ECF No. 276-

   4 (Depo. 30-31)]. The only readable data was portions of the voice recording. [ECF No. 276-4

   (Depo. 31)]. Royal Caribbean’s personnel spent weeks trying to recover additional data from the

   VDR, but they were unsuccessful in doing so. [ECF No. 276-4 (Depo. p. 31)]. Royal Caribbean

   enlisted the help of the VDR’s manufacturer, SAM Electronics, but that company could not

   recover any additional data either. [ECF NO. 276-4 (Depo. 32)]. As far as Royal Caribbean is

   aware, there are no companies that periodically check or audit VDR performance. [ECF No. 276-

   4 (Depo. 55)].

          Further, counsel for Royal Caribbean sought to put Plaintiffs’ counsel in touch with the

   manufacturer to see if they could potentially extract more information from the VDR or maybe

   fix the issues with the VDR. This occurred during a November 2017 transcribed Rule 7.1

   conferral conference on discovery issues. [ECF No. 276-2 (Depo. 23)]. Plaintiffs’ counsel never

   took Royal Caribbean’s counsel up on its offer, and as far as Royal Caribbean is aware, Plaintiffs

   made no effort to try and extract additional data from the VDR.

          Turning to the CCTV, a separate system from the VDR, Royal Caribbean produced

   multiple clips totaling nearly 30 minutes to Plaintiffs. [ECF No. 276-3 (Depo. 55)]. Plaintiff

   contends that additional CCTV footage would have shown the ship experiencing the high winds



                                                    2
                                      MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 3 of 18
                                                                       CASE NO.: 16-cv-20924-JEM


   and waves. Those types of images are what is depicted on the 30 minutes of video footage that

   was produced to Plaintiffs. The footage depicts the ship’s bow being struck by waves, the ship’s

   exterior being buffeted by high winds, and portions of the ship’s exterior sustaining damage as a

   result of the winds and waves. Much of the produced footage is dramatic. Despite this, Plaintiffs

   contend that Royal Caribbean should have preserved every minute of footage from every camera

   on the ship for the entire cruise.

           There was no decision to preserve “all” CCTV on the vessel, and there was no indication

   at the time that all footage was necessary to be preserved; Plaintiffs seriously misconstrue the

   deposition testimony from the Captain and Royal Caribbean employees. There is no missing

   CCTV that Plaintiffs do not possess. No Plaintiff was physically injured as a result of this cruise,

   and there was no discrete “incident” to preserve CCTV for. CCTV is preserved by the security

   department. [ECF No. 276-3 (Depo. 44)]. Security is instructed to secure relevant CCTV

   footage. [ECF No. 276-4 (Depo. 45)]. The captain was not aware whether every piece of data

   was fully captured. [ECF No. 276-3 (Depo. 51)]. And the CCTV does not record audio. [ECF

   No. 276-3 (Depo. 56)].

           Footage the Captain reviewed is the same footage that was provided to Plaintiffs. Captain

   Andersen was deposed over the course of two days in multiple cases ongoing at the time,

   including this one, relating to this cruise. Captain Andersen testified that he watched CCTV of

   wave heights from the waves hitting the bow of the vessel. [ECF No. 276-1 (Depo. 113-14)]. He

   said he saw “just short video clips” a “few minutes” long of the weather and superficial damage

   to the vessel. [ECF No. 276-1 (Depo. 115)]. The Captain saw a few “snippets” of the weather

   conditions so he could confirm same with Royal Caribbean shoreside personnel. [ECF No. 276-1

   (Depo. 113-15)].



                                                    3
                                        MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 4 of 18
                                                                       CASE NO.: 16-cv-20924-JEM


          Gerry Ellis, Royal Caribbean’s former director of maritime safety, similarly testified he

   only reviewed “footage of the center images of the waves over the bow, hitting the windows.”

   [ECF No. 276-4 (Depo. 44)]. He testified that the entire CCTV from the ship would not have

   been preserved because it is “a huge amount of data.” [ECF No. 276-4 (Depo. 44)]. Plaintiffs

   have the relevant CCTV, and this issue has been briefed now multiple times. There was no duty

   or decision to preserve all the CCTV on the vessel. Plaintiffs have the preserved video.

                                         Memorandum of Law

   I.     Plaintiffs are not entitled to spoliation sanctions under the Eleventh Circuit’s
          previous articulation of the bad faith standard.

          The Eleventh Circuit has not specifically addressed whether Rule 37(e) completely

   controls this issue, so Royal Caribbean has included the prior case law from its original response

   as well. ML Healthcare Servs., LLC v. Publix Super Markets, Inc., 881 F.3d 1293, 1308 (11th

   Cir. 2018). Litigants do not have a duty to preserve any and all evidence, but only that which is

   potentially relevant. Point Blank Solutions, Inc. v. Toyobo Am., Inc., 2011 WL 1456029, *12

   (S.D. Fla. Apr. 5, 2011). Spoliation is the intentional destruction, mutilation, alteration, or

   concealment of such evidence. Walter v. Carnival Corp., 2010 WL 2927962, *2 (S.D. Fla. July

   23, 2010). The party seeking a spoliation sanction must prove: (1) that the party having control

   over the evidence had an obligation to preserve it at the time it was destroyed, (2) that the

   records were destroyed with a culpable state of mind and (3) that the destroyed evidence was

   crucial to the party’s claim or defense Id.

          In the Eleventh Circuit, the party seeking an adverse inference based on spoliation of

   evidence must additionally demonstrate bad faith on the part of the litigant that failed to preserve

   the evidence. Point Blank Solutions, Inc. v. Toyobo Am., Inc., 2011 WL 1456029, *1 (S.D. Fla.

   Apr. 15, 2011). Unlike some other circuits, evidence tending to show ordinary negligence, gross


                                                    4
                                        MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 5 of 18
                                                                        CASE NO.: 16-cv-20924-JEM


   negligence, or willful misconduct short of bad faith in the spoliation of evidence is insufficient to

   allow an adverse inference in the Eleventh Circuit. See id. Bad faith is found where the party

   purposefully loses, tampers, or destroys relevant evidence. Walter v. Carnival Corp., 2010 WL

   2927962 (S.D. Fla. July 23, 2010).

          If direct evidence of bad faith is unavailable, the following constitutes circumstantial

   evidence of bad faith: “(1) evidence once existed that could fairly be supposed to have been

   material to the proof or defense of a claim at issue in the case; (2) the spoliating party engaged in

   an affirmative act causing the evidence to be lost; (3) the spoliating party did so while it knew or

   should have known of its duty to preserve the evidence; and (4) the affirmative act causing the

   loss cannot be credibly explained as not involving bad faith by the reason proffered by the

   spoliator.” Managed Care, 736 F. Supp. 2d at 1323 (quoting Walter, 2010 WL 2927962 at *2).

   In the Eleventh Circuit, “bad faith may be found on circumstantial evidence where all of the

   [four] hallmarks are present[.]” Calixto v. Watson Bowman Acme Corp., 2008 WL 3823390, *16

   (S.D. Fla. Nov. 16, 2009). One of the requirements for a finding of circumstantial bad faith is

   that the affirmative act causing the loss cannot be credibly explained as not involving bad faith

   by the reason proffered by the spoliator. See Managed Care Solutions, Inc. v. Essent Healthcare,

   Inc., 736 F. Supp.2d 1317, 1323 (S.D. Fla. 2010) (emphasis added). Generally, destruction of

   evidence under routine procedures does not indicate bad faith. See, e.g., Vick, 514 F.2d at 737.

   Additionally, courts applying Florida law have held that systematic and routine elimination of

   electronic data in the ordinary course does not constitute bad faith. See, e.g., Managed Care, 736

   F. Supp. 2d at 1322.

          Plaintiffs centrally rely on Long v. Celebrity Cruises, Inc., 2013 WL 12092088 (S.D. Fla.

   2013). That case is completely different than this one. That case involved a slip-and-fall, and the



                                                    5
                                        MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 6 of 18
                                                                       CASE NO.: 16-cv-20924-JEM


   parties disputed whether the passenger missed a step. The ship’s security failed to save the one

   portion of CCTV that caught the passenger’s fall. The cruise line then made the missing CCTV

   crucial to the case by trying to introduce testimony that its crewmembers that watched the video

   thought it exonerated the cruise line. Id. at *5. The video was essentially “outcome-

   determinative.” Id. The court held that bad faith was present since the crewmembers recklessly

   failed to save the video. Id. at *7. The first crewmember could not download the video, delegated

   the matter to a subordinate, then “simply let the matter drop.” Id. This case is unlike Long.

          Instead, this case is similar to Mitchell v. Royal Caribbean Cruises, Ltd., 2013 WL

   12066018 (S.D. Fla. May 7, 2013), where spoliation sanctions were denied. The Mitchell

   passenger tripped on a gangway leading off the cruise ship. She contended that the cruise line

   spoliated surveillance footage by only preserving the portion of the tape involving her specific

   accident. Id. at *1. The remainder of the video from that day and from the rest of the cruise was

   recorded over as per the cruise line’s retention policy. Id. The passenger claimed that the cruise

   line should have retained footage from the gangway for the entire day of her fall. Id. She argued

   this was relevant to establish prior notice of an issue with the gangway and would allow her to

   rebut the cruise line’s potential argument that thousands of other passengers walked on the

   gangway without issue. Id.

          The court denied that spoliation occurred or that sanctions were appropriate. Id. at *2. It

   held there was no authority for the proposition a cruise line had to preserve an entire day’s worth

   of CCTV footage, an assumption it deemed “a rather dubious one in most cases.” Id. There was

   no evidence that the cruise line acted with a culpable state of mind where it already preserved a

   relevant segment of the CCTV for the passenger in litigation. Id. And the passenger could not

   show how the added footage would have been crucial to her case or that she was unfairly



                                                    6
                                       MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 7 of 18
                                                                       CASE NO.: 16-cv-20924-JEM


   prejudiced as a result. Id.; see also Rowe v. Albertson’s, Inc., 178 F. App’x 859, 861 (10th Cir.

   2006) (denying spoliation sanctions where recycled videotape did not show patron’s fall or the

   liquid on the floor).

           As an initial matter, Plaintiffs cannot prove that Royal Caribbean even had a duty to

   preserve additional, gratuitous CCTV. Royal Caribbean preserved footage of the winds and

   waves impacting the ship during the storm; the footage Plaintiffs would presumably want to use

   at trial. Plaintiffs have this CCTV already. Plaintiffs and the other passengers were ordered to

   their cabins during the height of the storm. There is no CCTV in each room with Plaintiffs so

   there is no footage showing each of the Plaintiffs. This is not like a slip-and-fall case where there

   is a discrete and isolated incident that could be captured on CCTV. And there was no reason for

   Royal Caribbean to preserve CCTV from all over the ship not showing the Plaintiffs or the storm

   conditions. This footage was irrelevant.

           Further, there is zero evidence of bad faith on Royal Caribbean’s part regarding either the

   CCTV or the VDR. Royal Caribbean preserved the VDR following the incident. Unfortunately,

   the data could not be extracted beyond a few segments of voice recordings. This was not on

   purpose and was no one’s fault. Royal Caribbean tried to extract the data from the device over

   the course of weeks along with the manufacturer, but could not get additional data. Royal

   Caribbean tried to put Plaintiffs in touch with the VDR’s manufacturer although they chose not

   to accept the offer. This conduct is the opposite of bad faith.

           Similarly, there is no bad faith on Royal Caribbean’s part regarding the CCTV. No one

   was physically injured as a result of the cruise, and there were no specific accidents or incidents

   to capture. Royal Caribbean produced numerous CCTV video clips to Plaintiffs showing the

   relevant wind, wave, and weather conditions during the storm. It is unclear why Royal Caribbean



                                                     7
                                        MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 8 of 18
                                                                         CASE NO.: 16-cv-20924-JEM


   would have kept additional CCTV. Plaintiffs contend that all the CCTV from the over 200

   cameras on the ship should have been turned over in discovery, totaling more than 14,400 hours

   of video. This confirms the ridiculousness of Plaintiffs’ position and their motion. It would take

   one person nearly two years of continually watching CCTV footage to watch all the footage that

   Plaintiffs contend should have been produced in this case. Not only is all this CCTV irrelevant,

   but it is not feasible to store same since it is a huge amount of data.

          Plaintiffs’ spoliation motion also fails because it does not explain how the VDR or more

   CCTV were crucial to their case. In meeting the requirement to demonstrate that the spoliated

   evidence was crucial to the movant’s ability to prove its prima facie case or defense, it is not

   enough for the movant to show only that the spoliated evidence would have been relevant to a

   claim or defense. See Managed Care, 736 F. Supp.2d at 1327-28 (finding that the allegedly

   spoliated evidence was not crucial to the plaintiff’s claims because it could still prove its case

   through other evidence already obtained elsewhere). Where the party can still prove its case

   through other, already-obtained evidence, the missing evidence is not crucial and spoliation

   sanctions are unwarranted. Id.

          Plaintiffs claim that the data could have shown when the ship corrected or changed

   course or when certain meetings took place regarding the voyage and weather. In reality,

   Plaintiffs are claiming that this information may, in some way, impeach the Captain’s deposition

   testimony. This is not remotely crucial to Plaintiffs’ claims. First, the CCTV does not record

   audio, and the VDR was preserved although it was difficult to extract from. Second, Plaintiffs

   have already received all this information from other sources in discovery. Royal Caribbean

   provided Plaintiffs with a trove of information on the weather, the ship’s course, projected

   course, and the meetings on the weather.



                                                     8
                                        MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 9 of 18
                                                                         CASE NO.: 16-cv-20924-JEM


           For example, Royal Caribbean produced Bon Voyage maps that show the ship’s exact

   position and course overlayed onto the then-current weather forecast from the ship’s computer

   system. Royal Caribbean produced the weather forecasts including the NOAA High Seas and

   Surface forecasts. It produced the deck and engineering logs showing the ship’s precise location

   during the cruise. It produced the enging activity log. It produced the heavy weather log. Royal

   Caribbean produced the pre-departure checklist, a heavy weather checklist, and the voyage plan.

   It produced the master’s hand-over notes. The captain was also deposed over the course of two

   days. Plaintiffs had the opportunity to take other depositions, but they chose not to. Plaintiffs’

   claim that additional CCTV or the VDR are needed here ring hollow. This evidence is not crucial

   to Plaintiffs’ claims.

           This Court must deny Plaintiffs’ spoliation motion. Royal Caribbean preserved relevant

   CCTV and the VDR although only some data could be extracted from it. There was no bad faith

   by Royal Caribbean at all. Plaintiffs also completely fail to show how this information was

   crucial to them. And their requested sanction is disconnected from what they allege occurred. In

   sum, this Court must deny their motion.

   II.     Plaintiffs are not entitled to spoliation sanctions under Rule 37(e).

           This Court sought additional briefing regarding the application of Rule 37(e)—

   concerning electronically-stored information (“ESI”)—in relation to Plaintiffs’ spoliation motion

   as to closed-circuit television (“CCTV”) and the voyage data recorder (“VDR”). As outlined

   below, Plaintiff is not entitled to any sanctions under Rule 37(e).

           Rule 37 (e) provides that:

           “[i]f electronically stored information that should have been preserved in the
           anticipation or conduct of litigation is lost because a party failed to take
           reasonable steps to preserve it, and it cannot be restored or replaced through
           additional discovery, the court:


                                                    9
                                        MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 10 of 18
                                                                       CASE NO.: 16-cv-20924-JEM



                  (1) upon finding prejudice to another party from loss of the information,
                  may order measures no greater than necessary to cure the prejudice; or
                  (2) only upon a finding that the party acted with the intent to deprive
                  another party of the information’s use in the litigation may:

                          (A) presume that the lost information was unfavorable to the party;

                          (B) instruct the jury that it may or must presume the information
                          was unfavorable to the party; or

                          (C) dismiss the action or enter a default judgment.

   The Rule 37(e) analysis concerns the following questions:

          (1) Does the alleged spoliation involve ESI?

          (2) Was the allegedly spoliated ESI evidence that should have been preserved?

          (3) Was the allegedly spoliated ESI lost because a party failed to take reasonable
          steps to preserve it?

          (4) Is the allegedly spoliated ESI evidence that cannot be restored or replaced
          through additional discovery?

   Living Color Enters., Inc. v. New Era Aquaculture, Ltd., 2016 WL 1105297, *4-5 (S.D. Fla. Mar.

   22, 2016). Only if the answer to every question is “yes,” and only then, can a court consider

   sanctions. Then court must find “prejudice” under (e)(1) or “intent to deprive” under (e)(2). Id.

          “Rule 37(e) ‘now governs a district court’s power to sanction a party for spoliation of

   electronically stored information.’” Sosa, 2018 WL 6335178, at *9 (quoting Wooden v.

   Barringer, No. 3:16-CV-446-MCR-GRJ, 2017 WL 5140518, at *3 (N.D. Fla. Nov. 6, 2017)).

   Further, “Rule 37(e) ‘forecloses reliance on inherent authority to impose sanctions for

   spoliation.’” Id. (quoting Wooden, 2017 WL 5140518, at *4).

          (1) Does the alleged spoliation involve ESI?

          Yes, probably. The Federal Rules of Civil Procedure do not define ESI. “However, the

   advisory committee’s notes to Rule 37 broadly discuss ESI as covering all current types of


                                                   10
                                       MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 11 of 18
                                                                     CASE NO.: 16-cv-20924-JEM


   computer-based information that are not in tangible form.” Sosa v. Carnival Corp., No. 18-

   20957-CIV, 2018 WL 6335178, at *10 (S.D. Fla. Dec. 4, 2018), reconsideration denied, No. 18-

   20957-CIV, 2019 WL 330865 (S.D. Fla. Jan. 25, 2019) (citing Fed. R. Civ. P. 37 advisory

   committee’s note to 2006 amendment).

          In Sosa, this Court held that CCTV constituted ESI. Sosa, 2018 WL 6335178 at *2. The

   only court that the undersigned found to consider the issue held that the VDR data also was ESI.

   Marquette Transp. Co. Gulf Island, LLC v. Chembulk Westport M/V, 2016 WL 930946, *2 (E.D.

   La. Mar. 11, 2016).

          (2) Was the allegedly spoliated ESI evidence that should have been preserved?

          No. The duty to preserve extends to what the corporation “knows, or reasonably should

   know, is relevant in the action, is reasonably calculated to lead to the discovery of admissible

   evidence, is reasonably likely to be requested during discovery and/or is the subject of a pending

   discovery request.” Zubulake v. UBS Warburg, LLC, 220 F.R.D. 212, 217 (S.D.N.Y. 2003).

   “And even when litigation is reasonably foreseeable, “[a] corporation under a duty to preserve is

   not required to keep every shred of paper, every e-mail or electronic document, and every

   backup tape. . . . In essence, the duty to preserve evidence extends to those employees likely to

   have relevant information—the key players in the case, and applies to unique, relevant evidence

   that might be useful to the adversary.” Ala. Aircraft Indus., Inc. v. Boeing Co., 319 F.R.D. 730,

   740-41 (N.D. Ala. 2017) (quoting In re Ethicon, Inc. Pelvic Repair Sys. Prod. Liab. Litig., 299

   F.R.D. 502, 517-18 (S.D. W. Va. 2014)). Litigants do not have a duty to preserve any and all

   evidence, but only that which is potentially relevant. Point Blank Solutions, Inc. v. Toyobo Am.,

   Inc., 2011 WL 1456029, *12 (S.D. Fla. Apr. 5, 2011).




                                                  11
                                      MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 12 of 18
                                                                       CASE NO.: 16-cv-20924-JEM


          Royal Caribbean had no duty to preserve the entirety of the ship’s CCTV. See Mitchell v.

   v. Royal Caribbean Cruises, Ltd., 2013 WL 12066018 (S.D. Fla. May 7, 2013) (holding there

   was no authority for the proposition a cruise line had to preserve an entire day’s worth of CCTV

   footage, an assumption it deemed “a rather dubious one in most cases.”). Royal Caribbean

   preserved the relevant CCTV footage of the waves, wind, and weather conditions impacting the

   ship. There was no reason for Royal Caribbean to preserve every second of footage from the

   over 200 cameras on its ship. Plaintiffs’ spoliation motion improperly contends that Rule 26

   requires parties to “produc[e]” everything in their possession[.]” [ECF No. 309]. This is not, and

   had never been, the rules regarding discovery.

          There was no duty to preserve the VDR either. The VDR is not a discovery or

   investigative tool. It is the ship’s “black box,” intended to provide some information if it can be

   found in case of the total loss or sinking of the cruise ship. The ship, of course, was not in any

   danger of being lost so it is unclear why Royal Caribbean would have a duty to extract and

   preserve the data from the ship’s VDR. Indeed, in Marquette, the court analyzed ESI spoliation

   sanctions for VDR data after the vessel in question flooded and capsized. Marquette, 2016 WL

   930946 at *1. Finding that a cruise line has a duty to preserve and extract VDR data in personal

   injury cases like this one is bad policy and exceeds any duty to preserve evidence required under

   the Federal Rules.

          (3) Was the allegedly spoliated ESI lost because a party failed to take reasonable
          steps to preserve it?

          No. The advisory committee’s notes regarding Rule 37(e) “help inform the realistic,

   practical assessment of the third factor (i.e., whether the party ‘failed to take reasonable steps to

   preserve’ the ESI).” Sosa, 2018 WL 6335178, at *15–16. The advisory committee notes

   acknowledge that:


                                                    12
                                       MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 13 of 18
                                                                         CASE NO.: 16-cv-20924-JEM


                 “Perfection in preserving all relevant electronically stored information is
                  often impossible.” Similarly, the rule “recognizes that ‘reasonable steps’
                  to preserve suffice; it does not call for perfection.”

                 The rule is “inapplicable when the loss of information occurs despite the
                  party’s reasonable steps to preserve.”

                 “[I]nformation the party has preserved may be destroyed by events outside
                  the party’s control -- the computer room may be flooded, a “cloud” service
                  may fail, a malign software attack may disrupt a storage system, and so
                  on.”

   Id. “By way of overall summary, those notes establish that ESI preservation is difficult and that

   the mere loss of ESI does not by itself mean that curative measures are warranted. Id. at *15.

          This Court’s prior decision in Sosa is different than this case and does not compel a

   similar result. In Sosa, a cruise line lost CCTV that it admitted it had a duty to preserve in a slip-

   and-fall case. Id. at *1. The CCTV was lost due to cruise line’s failure to take reasonable

   measures to preserve same and the record was unclear on what happened to the CCTV. Id. The

   cruise line offered no explanation at all, other than conjecture, for why the CCTV was not

   preserved. Id. at *19. This Court left it to the jury to determine whether the deprivation of the

   CCTV was intentional based on the “fuzzy record.” Id. at *20.

          This Court’s recent Williford v. Carnival Corp., 17-cv-21992 [ECF No. 119] (S.D. Fla.

   May 28, 2019), is likewise different than this case. Williford involved a cruise line’s inability to

   locate and produce an x-ray taken of the passenger onboard by the shipboard medical staff. Id.

   While the cruise line argued it did not have a duty to preserve the x-ray, this Court rejected that

   argument since it already anticipated litigation by claiming privilege over a post-incident

   accident report. This Court held that the cruise line did not take reasonable steps to preserve the

   x-ray because it could not explain what happened to it. Id. at *27.




                                                    13
                                        MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 14 of 18
                                                                      CASE NO.: 16-cv-20924-JEM


          Sosa and Williford both involve situations where evidence existed, should have been

   preserved, and went inexplicably missing altogether. Royal Caribbean took reasonable steps to

   preserve the CCTV because it did, in fact, preserve CCTV. This is not a case where an entire

   category of evidence went missing. Royal Caribbean produced thirty minutes of video footage to

   Plaintiffs depicting the ship’s bow and exterior being struck by waves and high winds, and

   portions of the exterior of the ship sustaining damage during the storm. There were no

   “accidents” or “incidents” to capture on CCTV since Plaintiffs are universally claiming

   psychological injuries and were in their cabins for the duration of the storm. Plaintiffs received

   the CCTV they were supposed to get. Royal Caribbean’s actions were reasonable.

          Royal Caribbean preserved the VDR, but most of the data was corrupted. Only certain

   portions of the audio could be extracted, and they were transcribed and provided to Plaintiffs.

   Royal Caribbean and Plaintiff have the same information. Royal Caribbean could not extract any

   additional data from the VDR. The VDR manufacturer, SAM Electronics, could not extract any

   additional data from the VDR either. The Advisory Committee Notes specifically mention that

   perfect preservation is not required and that certain events, like software failure, can occur

   outside a party’s control. Royal Caribbean took reasonable steps to preserve the VDR despite its

   corruption. There is no evidence that Royal Caribbean failed to take reasonable steps in this case.

          (4) Is the allegedly spoliated ESI evidence that cannot be restored or replaced
          through additional discovery?

          No. Plaintiffs claim that the data could have shown when the ship corrected or changed

   course or when certain meetings took place regarding the voyage and weather. First, the CCTV

   does not record audio, and the VDR was preserved although it was difficult to extract from.

   Second, Plaintiffs have already received all this information from other sources in discovery.

   Royal Caribbean provided Plaintiffs with a trove of information on the weather, the ship’s


                                                   14
                                       MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 15 of 18
                                                                        CASE NO.: 16-cv-20924-JEM


   course, projected course, and the meetings on the weather. This Court in Sosa held that

   deposition testimony could not replace CCTV showing the condition of the floor on which the

   passenger fell since there was no other evidence to replace the video. Sosa, 2018 WL 6335178 at

   *20. This is not a slip-and-fall case with a discrete incident that could be captured via video. This

   case is much different since the data that was on the VDR has otherwise been replaced.

           Royal Caribbean produced Bon Voyage maps showing the ship’s exact position and

   course overlayed onto the then-current weather forecast from the ship’s computer system. Royal

   Caribbean produced the weather forecasts including the NOAA High Seas and Surface forecasts.

   It produced the deck and engineering logs showing the ship’s precise location during the cruise.

   It produced the engine activity log. It produced the heavy weather log. Royal Caribbean

   produced the pre-departure checklist, a heavy weather checklist, and the voyage plan. It

   produced the master’s hand-over notes. The captain was also deposed over the course of two

   days.

           (5) Are sanctions under subsections (1) or (2) appropriate?

           No. The above four conditions must all be met for a spoliation sanction under Rule 37(e).

   Id. at *10 (citing In re Abilify, 2018 WL 4856767 at *2). Three questions, if not all four, were

   answered in the negative. Spoliation sanctions must be denied. Id. (“Rule 37(e) significantly

   limits a court’s discretion to impose sanctions for ESI spoliations.”).

           Subsection (1) requires a finding of prejudice to Plaintiffs. Id. at *15. There is none.

   More CCTV would not have shown anything of value. Plaintiffs already have the VDR audio

   transcription that could be extracted, and they have the weather logs, forecasts, maps, and data.

   They can just as easily prove their claims without more VDR data.




                                                    15
                                       MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 16 of 18
                                                                       CASE NO.: 16-cv-20924-JEM


          Subsection (2) requires intentional, bad faith misconduct for the “specified and very

   severe” measures found within. Id. “The remedy should fit the wrong” and the “severe measures

   should not be used when the information lost was relatively unimportant or lesser measures such

   as those specified in subdivision (e)(1) would be sufficient to redress the loss.” Id. at *16

   (quoting Rule 37(e) Advisory Committee Notes) (internal alterations omitted). Bad faith is found

   where the party purposefully loses, tampers, or destroys relevant evidence. Walter v. Carnival

   Corp., 2010 WL 2927962 (S.D. Fla. July 23, 2010).

          There is no evidence that Royal Caribbean intentionally got rid of any of this evidence.

   Plaintiffs’ motion is unsurprisingly supported only by their hyperbolic attacks and out-of-context

   deposition testimony. The Royal Caribbean employees testified that they reviewed the same

   evidence that was provided to Plaintiffs. Nothing was hidden or destroyed. There is no need for

   this Court to put this issue to the jury as it did in Sosa. This Court could not decide the issue

   where it was unclear how the CCTV went missing after the cruise line admitted it had a duty to

   preserve it, its employee reviewed it, and there was no explanation for the disappearance. The

   record here is clear. Allowing Plaintiffs to argue spoliation to the jury here is tantamount to a

   sanction in and of itself. Further, to the extent that the issue comes at trial, there is no basis to

   prevent Royal Caribbean from putting on witnesses to explain the issues with the CCTV and

   VDR. Plaintiff’s amended motion also simultaneously states that Royal Caribbean should be

   allowed and then precluded from having such testimony, but for purposes of this response Royal

   Caribbean assumes Plaintiffs meant to prelude all such evidence. [ECF No. 388 p. 11]. This

   Court should deny Plaintiffs’ sanctions motion outright. There is no basis for Rule 37(e) ESI

   spoliation sanctions.




                                                    16
                                       MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 17 of 18
                                                                    CASE NO.: 16-cv-20924-JEM


                                                      Respectfully submitted,

                                                      MASE MEBANE & BRIGGS
                                                      2601 South Bayshore Drive, Suite 800
                                                      Miami, Florida 33133
                                                      Telephone: (305) 377-3770
                                                      Facsimile: (305) 377-0080

                                                      By:    /s/ Cameron Eubanks
                                                             CURTIS J. MASE
                                                             Florida Bar No.: 478083
                                                             cmase@maselaw.com
                                                             WILLIAM R. SEITZ
                                                             Florida Bar No.: 73928
                                                             wseitz@maselaw.com
                                                             CAMERON W. EUBANKS
                                                             Florida Bar No.: 85865
                                                             ceubanks@maselaw.com

                                  CERTIFICATE OF SERVICE

          I hereby certify that on June 19, 2019, a true and correct copy of the foregoing was

   served by CM/ECF on all counsel or parties of record on the Service List below.


                                                      /s/ Cameron W. Eubanks
                                                      CAMERON W. EUBANKS




                                                 17
                                     MASE MEBANE & BRIGGS
Case 1:16-cv-20924-JEM Document 392 Entered on FLSD Docket 06/20/2019 Page 18 of 18
                                                           CASE NO.: 16-cv-20924-JEM


                                     SERVICE LIST
             DONNA INCARDONE, et al. v. ROYAL CARIBBEAN CRUISES, LTD.
                     Case No.: 16-cv-20924-MARTINEZ/GOODMAN


   John B. Ostrow, Esq.
   Morgan P. Theodore, Esq.
   JOHN B. OSTROW, P.A.
   777 Brickell Avenue, Suite 400
   Miami, FL 33131
   Tel: (305) 358-1496
   Jostrow@bellsouth.net
   JBOassist@gmail.com
   Morgantheodoreesq@gmail.com
   yaymicelcheung@gmail.com
   Attorneys for Plaintiff

   and

   Alan C. Trachtman, Esq.
   LAW OFFICE OF ALAN C. TRACHTMAN
   48 Wall Street, 11th Floor
   New York, NY 10005
   Tel: (212) 918-4750
   act@traxlaw.com
   Attorneys for Plaintiff


   18907//5508




                                             18
                                    MASE MEBANE & BRIGGS
